        1:18-cv-01223-JES-JEH # 22              Page 1 of 9                                                  E-FILED
                                                                       Thursday, 03 October, 2019 06:08:39 PM
                                                                                  Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

DEBBIE H. LAMPERT,                                     )
                                                       )
               Plaintiff,                              )
                                                       )      Case No. 18-cv-1223
v.                                                     )
                                                       )      Judge: Jonathan Hawley
WELTMAN, WEINBERG & REIS CO., LPA,                     )
                                                       )
               Defendant.                              )

                              DEFENDANT'S REPLY IN SUPPORT
                            OF MOTION FOR SUMMARY JUDGMENT

       Defendant, WELTMAN, WEINBERG & REIS CO., LPA, ("Defendant" or "Weltman") by

and through its undersigned attorneys, pursuant to the Federal Rules of Civil Procedure and the

Local Rules for the Central District of Illinois Federal District Court, submits its Reply in support of

its Motion for Summary Judgment, and states as follows:

               REPLY TO PLAINTIFF'S ADDITIONAL MATERIAL FACTS

       1.       Plaintiff is a disabled woman. (Ex. 5, at 55:12-23).

RESPONSE: Undisputed that Plaintiff testified to having a disability as a layperson.

Disputed to the extent that Plaintiff fails to submit any evidence of a medical professional's

diagnosis of Plaintiff's claim disability. Plaintiff's self-serving lay opinion is insufficient to

establish she qualifies as a legally disabled person. Plaintiff has not disclosed any medical

doctors or medical opinions to support any conclusion that she is a disabled person.

       2.      Plaintiff was forced to appear pro se to defend the collection case. (Ex. 5, at 57:11-

12).

RESPONSE: Undisputed that Plaintiff appeared pro-se to defend the collection case.

Disputed to the extent that Plaintiff fails to put forth evidence that Plaintiff was "forced" to

appear pro se in the collection case.



                                                                                       304461526v1 1011981
           1:18-cv-01223-JES-JEH # 22           Page 2 of 9



           3.   Plaintiff had to appear in court five (5) times to defend the collection case. (Ex. 5, at

55:4-6).

RESPONSE: Undisputed that Plaintiff appeared in court five times for court hearings.

           4.   Plaintiff's disability made it exceptionally difficult for her to travel to the courthouse

to defend the collection case. (Ex. 5, at 55:14-23).

RESPONSE: Undisputed that Plaintiff testified that driving and sitting for extended periods

of time is uncomfortable; therefore, driving for court appearance was inconvenient.

Disputed to the extent that Plaintiff fails to submit any evidence of a medical professional's

diagnosis of Plaintiff's claimed disability and any limitations. Plaintiff's self-serving lay

opinion is insufficient to establish she qualifies as a legally disabled person. Plaintiff has

not disclosed any medical doctors or medical opinions to support any conclusion that she is

a disabled person.

           5.   Plaintiff suffered significant damages as a result of having to defend the collection

case, including anxiety, stress, loss of time, inconvenience, and monetary loss in the form of travel

expenses and parking fees expenses in connection with the court appearances. (Ex. 5, at 22:18-19;

24:8010; 39:12-19; 45:12-18; 55:3-6; 57:14-15; 58:11-13; 75:21-23; 76:1-4).

RESPONSE: Undisputed that Plaintiff testified that her damages consist of anxiety, stress,

loss of time, inconvenience, and monetary loss in the form of travel expenses and parking

fees. The remainder is disputed. Plaintiff fails to put forth evidence other than Plaintiff's

own self-serving testimony of her emotional and monetary damages. Plaintiff has not

disclosed or produced any extrinsic evidence, medical records, bills or other documents to

support her claim of emotional or economic damages.




                                                       2
                                                                                         304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22               Page 3 of 9



                                             ARGUMENT

       1.     Summary Judgment should be entered in favor of Weltman because there is
no credible proof that Plaintiff submitted a request for verification to Weltman.

        The record shows that Weltman did not have knowledge of any written request for

verification from Plaintiff when it filed a collection lawsuit to collect Plaintiff's outstanding debt.

Plaintiff misrepresents the AT&T records to support her suspicious fax confirmation sheet. The

AT&T records of all calls to Weltman's fax number on Dec. 1, 2017 show Plaintiff did not transmit

any document to Weltman. The record shows that on Dec 1, 2017, there were three separate calls

made to Weltman's fax number around 16:06 UTC, see Dkt. # 18-7, Lampert 000028, Ex 7. An

excerpt table of data from the AT&T records below shows the three calls (highlighted in yellow) that

Plaintiff wants to contort to support her claim. The facts are not so malleable, as will be explained.

Conn Date Time (UTC)       Originating #    Sec. Orig.    Terminating #     Dialed #           Elapsed Time
12/01/17 15:26:22          8883908239                     2163634121                           1:47
12/01/17 16:06:40                                         2163634121                           4:14
12/01/17 16:06:41                                         2163634121                           4:14
12/01/17 16:06:42          423630                         2163634121                           4:15
12/01/17 20:45:10                                         2163634121                           1:54

        The first fact that contradicts the Plaintiff's argument is that these three calls each lasted

approximately over four minutes, as shown in the "Elapsed Time" for each call as 4:14 or 4:15.

According to the AT&T Records key (see Dkt. # 18-7, Lampert 000012, Ex. 7), elapsed time is

defined as the "Duration of the transaction. Duration is in MM:SS." Plaintiff's alleged fax

transmission took one minute and 31 seconds or 1:31.               However, the three listed calls had

transmission durations over 4 minutes of either 4:14 or 4:15. None of these three calls can be the

Plaintiff's alleged fax because they lasted significantly longer than Plaintiff's alleged transmission.

        The second fact that contradicts the Plaintiff's argument is that these three calls were all

commenced between 16:06 and 16:07 UTC on December 1, 2017. Converting UCT time to Central

Time is not difficult, but one must account for daylight savings time. As explained on Wikipedia

                                                     3
                                                                                          304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22              Page 4 of 9



about the Central Time Zone:

        Central Standard Time (CST) is six hours behind Coordinated Universal Time (UTC).
        During summer most of the zone uses daylight saving time (DST), and changes to Central
        Daylight Time (CDT) which is five hours behind UTC.
        See https://en.wikipedia.org/wiki/Central_Time_Zone

In this case, the plaintiff lives in Illinois, which is in Central Time (U.S.). To convert 16:06 UTC

into Central Time, during the winter months when daylight savings time is not observed, one would

subtract 6 hours, to get 10:06 in Central Time. Applying this basic math to the facts of this case, it is

without doubt that 16:06 UTC on Dec. 1, 2017 translates to 10:06 Central Time. Plaintiff's alleged

fax transmission commenced at 11:04 a.m. Central Time on Dec. 1, 2017. The three calls Plaintiff

would like to transform into a record of her fax were all commenced an hour earlier, at 10:06 a.m.,

than her alleged call at 11:04 a.m. Plaintiff has her math wrong.

        The third fact that contradicts the Plaintiff's argument is that these three calls were all

commenced between 16:06 and 16:07 UTC. According to the AT&T Records key, see Dkt. # 18-7,

Lampert 000012, Ex. 7, "Conn Date Time" is defined as "Conn Date Time Connection date and

time - Date and Time the call was connected. Displayed as one column on the Landline Call Detail."

This means the time listed of 16:06 is the time the call began. Plaintiff argues that these times

represent when the calls finished, which is simply a distortion of the facts. Plaintiff argues that her

fax began at 11:04 a.m., took approximately 1 minute 31 seconds, and then ended at 11:06. The

AT&T records unequivocally show that each of these three calls commenced at 16:06 UTC or 10:06

a.m. Central Time on Dec. 1, 2017. Plaintiff's alleged call began at four minutes after the hour,

which is different than all three of these calls that began at six minutes after the hour. The time of

Plaintiff's fax does not match the hour or the minute of the calls shown on the AT&T records.

        Finally, the fourth fact that contradicts the Plaintiff's argument is that Plaintiff's phone

number used to send the alleged fax does not appear an originating number for any call. The AT&T


                                                   4
                                                                                        304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22               Page 5 of 9



records show inbound calls to Weltman's fax number from Nov. 29, 2017 to Dec. 5, 2017. For

most of these calls, an originating number is listed as the phone number from which the call was

made. See Dkt. # 18-7, Ex 7 (Lampert 000028). Plaintiff's phone number is not listed as an

originating number for any call on Ex 7 because Plaintiff never sent the alleged fax as she claims.

        There are no material facts which dispute the fact that Weltman did not receive a written

verification request from Plaintiff. Reviewing the record, the inescapable conclusion is that Plaintiff's

alleged fax confirmation sheet is not to be believed.

    2. This Court should grant summary judgment in favor of Weltman because any
       violation of the FDCPA would have occurred due to an bona fide error and Weltman
       has reasonable policies and procedures to comply with §1692g(b).

        Even if Weltman received the alleged fax from Plaintiff (which it denies), Weltman has

produced sufficient evidence to meet all three requirements of the bona fide error defense. Plaintiff

claims that Weltman cannot meet the first prong of the bona fide error defense because filing a

collection lawsuit against Plaintiff before sending her validation of her debt was not a mistake. (Pl.'s

Br., p. 19). However, Plaintiff is mistaken. Under the first prong, a debt collector only needs to

show that the violation of the FDCPA was unintentional, not that the communication itself was

unintentional. Kort v. Diversified Collection Servs., Inc., 394 F.3d 530, 538 (7th Cir. 2005). Weltman's

procedures show that it will not file a lawsuit if Weltman receives a verification request. The bona

fide error defense applies to clerical or factual mistakes. See Jerman v. Carlisle, McNellie, Rini Kramer &

Ulrich LPA, 559 U.S. 573, 587 (2010). Thus, if Weltman would have received a verification request

from Plaintiff, Weltman's standard operating procedures would have prevented the lawsuit from

being filed because the account would have been noted and systematically placed in a temporary

cease status. (Dkt. # 18, SMF, ¶¶ 25-27). The filing of the suit was an error, if the fax was received.

        Plaintiff claims that Weltman is not entitled to the bona fide error defense because "a heavily

contested factual issue" of whether the verification letter was received. However, Plaintiff is wrong.

                                                    5
                                                                                          304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22              Page 6 of 9



First, Plaintiff's grossly inaccurate UTC to Central time conversion and gross misreading of the

AT&T call records do not create a question of fact. Secondly, Plaintiff mistakenly relies upon

Vazquez v. USCB Corp., because in that case the Bankruptcy court's certificate of mailing created a

presumption that the court notice was delivered, the Court thought there was a question of fact

regarding the receipt of the letter that prevented summary judgment on the asserted bona fide error

defense1.   2018 U.S. Dist. LEXIS 113626 (N.D. Ill. Jul. 9, 2018).           In this case, there is no

presumption of delivery for the alleged fax. The unauthenticated fax confirmation is not analogous

to a court notice sent via mail for which the court's clerk issued a sworn certificate of mailing.

        Recently, and in contrast to Vasquez, a court decided that a defendant was entitled to the

bona fide error defense for not reporting debts as disputed after the plaintiffs allegedly sent dispute

letters to a fax number belonging to the defendant. See Irvin v. Nationwide Credit and Collection, Inc.,

Case No. 18 C 2945, 2019 U.S. Dist. LEXIS 158167 (N.D. Ill. Sept. 17, 2019). In Irvin, the plaintiffs

allegedly sent dispute letters via fax but the defendant submitted evidence that it no longer used the

fax number and it had no record of such faxes. Id. at *3-4, 7-8. In addition, the defendant's fax log

showed no receipt of the faxes. Id. at *8. In Irvin, the court also analyzed whether the bona fide error

defense was applicable even if the plaintiffs' fax confirmations were sufficient to conclude that the

defendant received and reasonably should have known of the dispute letters. Id. at *8-11. The Court

held that even if the continued reporting was a violation of the FDCPA, the defendant was entitled

to the bona fide error defense. Id. The court stated there was no evidence that anyone at the

defendant's office had actual knowledge of the alleged dispute and the defendant had procedures in



1Weltman also believes the court in Vazquez was incorrect in its analysis of how the bona fide error
defense works and therefore was incorrect in evaluating what facts are relevant to the application of
the bona fide error defense. However, Weltman cannot fully address the gaps in the Vazquez case as
that would be an appellate brief. Weltman urges this Court to avoid Vazquez and to read the
numerous cases in the 7th Circuit applying the bona fide error defense in a summary judgment
motion in ruling for a Defendant.
                                                6
                                                                                        304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22              Page 7 of 9



place that were reasonably adapted to avoid the alleged error. Id. at *9.

        Similar to Irvin, it is undisputed that Weltman does not have any record of receiving the

alleged written verification letter which Plaintiff claims was faxed to a Weltman fax number. (Dkt. #

18, SMF, ¶ 8). There is no doubt that any alleged error was unintentional and bona fide because

Weltman has a policy and procedure to cease all collection activity until a dispute or verification

request has been resolved in accordance with the FDCPA. (Dkt. # 18, SMF, ¶ 33). Weltman's

standard operating procedure for handling correspondence from consumers applies to all Weltman

employees, who are expected to follow the standard operating procedure, and explicitly applies to

faxes. Weltman's standard operating procedure, (Dkt. # 18, SMF, ¶ 23), has the orderly steps which

fit the Seventh Circuit's guidance on what types of procedures qualify for the bona fide error

defense. This is why Plaintiff avoids and fails to cite the binding authorities in which the Seventh

Circuit has approved procedures as reasonable for application of the bona fide error defense. See

Abdollahzadeh v. Mandarich Law Grp., LLP, 922 F.3d 810 (7th Cir. 2019); Ross v. RJM Acquisitions

Funding LLC, 480 F.3d 493 (7th Cir. 007); Jenkins v. Heintz, 124 F.3d 824 (7th Cir. 1997).

        In an effort to save her claim, Plaintiff makes the unsupported and wild accusation that

Weltman does not actually employ or implement its policies and procedures regarding the

verification of debts. (Pl.'s Br., p. 22). Plaintiff fails to offer any actual facts to dispute the sworn

affidavit of Weltman's partner in charge of the Chicago office and paragraphs ¶36-40 of the

statement of material facts. (Dkt. # 18, pp. 7-8).

        Finally, any alleged "dispute" of a debt by Plaintiff after the 30 day validation period had

expired and during the state court collection litigation is immaterial to whether Weltman is entitled

to the bona fide error defense. Weltman has satisfied all three prongs of the bona fide error defense

and should not be held liable for a violation of the FDCPA. This Court should grant summary

judgment in favor of Weltman.

                                                     7
                                                                                        304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22             Page 8 of 9



       WHEREFORE, Defendant, WELTMAN, WEINBERG & REIS CO., LPA, respectfully

requests that this Court enter an order granting Defendant's motion for summary judgment, entering

judgment in favor of Defendant and against Plaintiff, and for any other relief this Court deems just.

                                                      Respectfully submitted,

                                                      HINSHAW & CULBERTSON LLP

                                                      /s/ Nabil G. Foster
                                                      Nabil G. Foster
Nabil G. Foster
Lindsey A.L. Conley
Hinshaw & Culbertson LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
E-mail: nfoster@hinshawlaw.com
E-mail: lconley@hinshawlaw.com




                                                  8
                                                                                      304461526v1 1011981
        1:18-cv-01223-JES-JEH # 22         Page 9 of 9



                                CERTIFICATE OF SERVICE

        I, Nabil G. Foster, an attorney, certify that I shall cause to be served a copy of
DEFENDANT'S REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY
JUDGMENT upon the following individual(s), by deposit in the U.S. mail box at 151 North
Franklin Street, Chicago, Illinois 60606, postage prepaid, messenger delivery, Federal Express,
facsimile transmitted from (312) 704-3001, or electronically via the Case Management/Electronic
Case Filing System (“ECF”) as indicated, this on October 3, 2019.

_X_    CM/ECF                                     Attorneys for Plaintiff(s)
_      Facsimile                                  Joseph Davidson
___    Federal Express                            Mohammed O. Badwan
_ _    E-Mail                                     SULAIMAN LAW GROUP, LTD.
___    Messenger                                  2500 South Highland Avenue, Suite 200
                                                  Lombard, IL 60148
                                                  Phone: 630.575.8181
                                                  Fax: 630.575.8188
                                                  jdavidson@sulaimanlaw.com
                                                  mbadwan@sulaimanlaw.com


Nabil G. Foster                                   /s/ Nabil G. Foster
Lindsey A.L. Conley                               Nabil G. Foster
HINSHAW & CULBERTSON LLP                          One of the Attorneys for Defendant
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
nfoster@hinshawlaw.com
lconley@hinshawlaw.com




                                              9
                                                                                304461526v1 1011981
